ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-106, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that JILL R. EPSTEIN of NEW YORK, NEW YORK, who was admitted to the bar of this State in 2000, should be censured for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.15(b) (failure to promptly deliver funds to client), RPC 1.15(d) (failure to comply with R. 1:21-6; record-keeping deficiencies), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JILL R. EPSTEIN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.